C. A. 5th Cir. Certiorari granted limited to the following questions: “(1) Is there a domestic relations exception to federal jurisdiction? (2) If so, does it permit a district court to abstain from exercising diversity jurisdiction over a tort action for damages? (3) Did the District Court in this case err in abstaining from exercising jurisdiction under the doctrine of Younger v. Harris, 401 U. S. 37 (1971)?” Petitioner’s brief and the joint appendix are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., February 14, 1992. Respondents’ brief is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., March 5, 1992. Any reply brief is to be filed with the Clerk and served upon opposing counsel in accordance with this Court’s Rule 25.3. Oral argument is scheduled for the March session beginning March 23, 1992.